Citation Nr: 1409578	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-08 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Entitlement to interment of the decedent's remains in a VA national cemetery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The decedent served in the Army National Guard of Tennessee from May 1964 to May 1967, with active duty for training from October 1964 to April 1965.  The appellant is the executor of the decedent's estate.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the National Cemetery Scheduling Office in St. Louis, Missouri.  The file was transferred to Nashville, Tennessee, to provide the appellant with a hearing before the Board (Travel Board Hearing).  The appellant presented argument at a May 2013 hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that additional evidence would be helpful in deciding the issue on appeal.  The Board remands to obtain the decedent's service personnel and treatment records.

Interment in national cemeteries is available for the remains of eligible individuals.  38 U.S.C.A. § 2402 (West 2002 & Supp. 2013); 38 C.F.R. § 38.620 (2013).  Any "veteran" is an eligible individual.  38 U.S.C.A. § 2402(a)(1); 38 C.F.R. § 38.620(a).  A "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1(d) (2013).  The term "active military, naval, or air service" includes certain periods of active and inactive duty for training in the National Guard.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (2013).  Active duty for training and inactive duty for training may be qualifying "active service" for "veteran" status if the National Guard member died or was disabled as a result of performing such training in certain circumstances.  Id.  

The decedent served in the Army National Guard of Tennessee from May 1964 to May 1967, with active duty for training from October 1964 to April 1965.  A May 1967 NG Form 22 states that the decedent was discharged from the Army National Guard on the basis of "Phys Disq" (physical disqualification) under National Guard Regulation (NGR) 25-3.  

Under NGR 25-3, physical disqualification discharges were only authorized upon following a medical evaluation procedure.  A medical examiner completed an examination and filed a Standard Form 88, which would be forwarded to the unit commander.  The unit commander would forward the medical data to the State adjutant general.  The State adjutant general would discharge or order the discharge of the enlisted person concerned if the medical findings were approved and the disability was not incurred in the line of duty.  If the State adjutant general determined that the disability may have been incurred in the line of duty, the file was to be forwarded to the Chief of the National Guard Bureau for a final disposition following National Guard Regulation 62.  See NGR 25-3, 15 April 1963, as revised March 1965, paragraph 6(b).  

Several of the discharge authority codes are illegible on the NG Form 22 of record; those that are legible do not resolve whether the physical disqualification was the result of disability incurred in the line of duty.  The record does not contain any other evidence regarding the circumstances of the physical disqualification discharge.  

The Board remands to obtain the decedent's service personnel and treatment records.  The decedent's service records would not have been sent directly to the Records Management Center (RMC) due to decedent's era of service and because the decedent had no active service.  VA Adjudication Manual M21-1 MR III.iii.2.A.4-5, III.iii.2.B.10-18.  Service records not sent for storage at the RMC are generally sent to the National Personnel Records Center (NPRC); therefore, a records request should be made to the NPRC.  A request should be made to the Tennessee Adjutant General's Office in the event that the decedent's service personnel and treatment records were not transferred to the NPRC.  If these sources do not have relevant records, a records request should also be made to the Chief of the National Guard Bureau.  VA Adjudication Manual M21-1MR III.iii.2.K.76.

The Board also cannot determine whether the decedent ever filed a disability compensation claim.  If such a claim was filed, the Veterans Benefits Administration (VBA) would have created a claims file and requested the service personnel and treatment records and made an initial determination as to whether the decedent had a disability resulting from a period of active or inactive duty for training.  If a compensation claims file exists, it should be associated with the record in this case.  If the decedent had a claims file, and it became inactive, it would be sent to the RMC.  M21-1 MR III.iii.2.B.10-18.  The decedent was a resident of Tennessee at the time of his death; therefore, the VBA Regional Office (RO) in Nashville, Tennessee, would be in possession of any active claims file.  The Board instructs that both the Nashville RO and the RMC be contacted to determine whether a VA compensation claims file exists for this decedent.  

Given the decedent's type and era of service, the AOJ may be unable to secure any service personnel or treatment records on remand.  The appellant mentioned in the March 2011 Notice of Disagreement that the decedent was survived by his family.  The decedent's family may remember some of the facts and circumstances regarding the decedent's physical disqualification discharge in May 1967.  Based on the appellant's submissions and testimony before the undersigned, the appellant appears to have been unaware of the physical disqualification as means to entitlement to the benefit sought.  As a result, the appellant did not provide lay statements regarding the circumstances of the decedent's physical disqualification from those with personal knowledge of the events in question.  The appellant is advised that lay statements regarding the facts and circumstances decedent's 1967 physical disqualification discharge from the Tennessee Army National Guard may be probative in resolving this appeal.  

Accordingly, the issue of entitlement to interment of the decedent's remains in a VA national cemetery is REMANDED for the following action:

1.  The AOJ should contact the appellant and request him to provide any lay statements regarding the facts and circumstances (such as the nature of the physical disqualification, its cause, and whether that cause was an event during a period of National Guard training) of the decedent's 1967 physical disqualification discharge from the Tennessee Army National Guard.  

2.  The AOJ should request copies of the decedent's National Guard service personnel records and treatment records for the period of service, including the period of active duty for training, from the following sources:
a. The NPRC; 
b. The Tennessee Army National Guard Adjutant General's Office;
c. The Chief of the National Guard Bureau; and,
d. Any other appropriate agency.  

All requests for information and responses should be properly documented in the record.

3.  Contact the Nashville RO and the RMC to determine whether a compensation claims file exists for this decedent.  If a compensation claims file exists, obtain and associate the compensation claims file with the NCA claims file.  All requests for evidence and responses should be properly documented in the record. 

4.  Then, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

